Mr. Justice Mack delivered the opinion of the court. The declaration specifically alleges the making of the representations; their falsity in fact and to the knowledge of defendants, that they were made for the purpose of defrauding plaintiff, and plaintiff’s reliance thereon. The conclusion is then stated that the capital ■stock has no value and is utterly worthless. Appellant contends that the use of the present tense clearly indicates that the pleader meant that the stock had no value at the time the declaration was filed ;■ that for aught that appears it might have had full value at the time of the sale. In our judgment, the declaration states a substantially good cause of action; the defects or clerical errors, if any, have been cured by the verdict which, under the instructions, could have been rendered only on the theory that the damage of $1,000 was suffered at the time of the purchase because the stock was then worthless. The contract for the purchase of the properties by the Mining Company was made September 27, 1905. It acknowledged that $1,000 cash had been paid and provided for further payments in cash on December 1 and monthly thereafter, aggregating $8,000. In addition to the cash payments a part of the capital stock was to be issued full paid to the vendor. When the sale to plaintiff was made in October,-1905, the entire cash investment by the Company was at most $1,000, if indeed this had ever been paid. Unless the payments were kept up and the property acquired, the Company and its stock were utterly valueless. If the representations of ownership of the land had been true, the stock would have had a speculative value which, under the evidence, was at least $1,000, the amount paid. Of course, plaintiff knew that he was risking his $1,000; that he might lose it all if the venture turned out unsuccessful. But he was risking it, on the basis of the Company’s ownership of certain claims, not on a possible ownership. In our judgment, the amount of the verdict is fully justified by the evidence as the difference between the actual value at the time of the sale and the value if the representations had been true. The case of Chrystal v. Level, 144 Ill. App. 533, contains nothing contrary to the views herein expressed. WThether the evidence supports the verdict depends, of course, upon the facts established in each case. Complaint is made of the refusal to permit testimony as to the ownership of the stock sold to plaintiff. In our judgment this is immaterial. Plaintiff received a certificate in his own name, issued by the Company. He paid his money to H. M. Black & Co. He dealt with the firm through its active members. He bought from them. Whether they caused Black’s individual stock or the Company’s treasury stock or H. M. Black & Co.’s stock to be cancelled for the new certificate issued to him, their liability would be the same. They knowingly made the false and fraudulent representations which induced plaintiff to part with $1,000 for something that was utterly worthless. Proof that it was Black’s own stock would not in any way tend to show that plaintiff was dealing with Black as an individual, in the face of all the evidence in the case. Moreover there was no offer to prove that plaintiff' knew that it was Black’s individual stock.that he was purchasing. Affirmed.